Filed 6/10/21
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION TWO



THE PEOPLE,                        B304853

       Plaintiff and Respondent,   (Los Angeles County
                                   Super. Ct. No. VA150629)
       v.

JESSE QUINCY COLLINS,

       Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County. Henry J. Hall, Judge. Reversed and
remanded with directions.

     Jonathan Soglin and Megan Hailey-Dunsheath, under
appointment by the Court of Appeal, for Defendant and
Appellant.

     Xavier Becerra and Rob Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Paul M. Roadarmel Jr.,
Stephanie A. Miyoshi, and David F. Glassman, Deputy Attorneys
General, for Plaintiff and Respondent.

                              *     *    *
       CALCRIM No. 1600 is the pattern jury instruction for
robbery. Among the other elements of robbery, the instruction
requires the jury to find that “[t]he defendant used force or fear to
take . . . property [from a person’s immediate possession] or to
prevent the person [from whom the property is taken] from
resisting.” (CALCRIM No. 1600.) It defines “fear” as “fear of
[]injury to the person himself or herself” or “immediate injury to
someone else present during the incident or to that person’s
property.” (Ibid.) Critically, CALCRIM No. 1600 does not specify
whether the jury must find that (1) the person from whom the
property is taken—that is, the victim—was actually, subjectively
in fear, or (2) an objective, reasonable person in the same
circumstances would have been in fear. In our view, the pattern
jury instruction should so specify.
       This case illustrates why. Here, the prosecutor in closing
argument repeatedly told the jury that “[t]he law is an objective
standard” and that it did not “matter if anybody is afraid.”
However, the law has for decades required proof of the victim’s
actual, subjective fear. (E.g., People v. Montalvo (2019) 36
Cal.App.5th 597, 612 (Montalvo); People v. Mungia (1991) 234
Cal.App.3d 1703, 1709, fn. 2 (Mungia).) Because the prosecutor
misstated the law, because the victim repeatedly denied being
actually afraid, because CALCRIM No. 1600 does not speak to
this issue, and because the trial court rejected defendant’s
entreaty to give a supplemental instruction in favor of letting the




                                 2
jury “sort that out,” we are compelled to reverse the defendant’s
robbery conviction. However, because there was substantial
evidence to sustain a finding of guilt, we also remand for further
proceedings.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       Around 6:00 p.m. on May 2, 2019, Jesse Quincy Collins
(defendant) walked into a Walgreens in South Gate holding an
empty blue bag. Defendant asked a store employee where he
could find the AXE deodorant. He went to the aisle to which he
was directed, knelt down, and started to “stuff[]” $128 worth of
deodorant and shaving supplies into his bag.
       The same employee who had answered defendant’s
question saw what he was doing and alerted the store’s assistant
manager, Amir Hasan (Hasan).
       Hasan approached defendant, who rose to stand and turned
to face Hasan after Hasan said, “Excuse me.” As they stood arm’s
length (that is, approximately three feet apart), Hasan “quietly”
and “discreetly” informed defendant that he should either pay for
those items or place them back on the shelves. Hasan was trying
not to make a scene. Defendant responded by asking Hasan if he
could “let [defendant] take [the items],” and Hasan replied, “No.”
       Upon hearing this answer, defendant extended his arm
toward Hasan to push Hasan out of his way. Hasan took one step
back to avoid being touched, and firmly told defendant, “Don’t
touch me.”
       Defendant then reached into his pants pocket and pulled
out a folding knife that was already opened. Defendant kept the
knife in his palm, but made it visible to Hasan, which Hasan




                                3
viewed as communicating: “This is what I got and you all ain’t
going to be able to do nothing.”
       Upon seeing the knife, Hasan took another step back from
defendant and allowed defendant to exit the store with the bag
full of merchandise and without paying for it.
II.    Procedural Background
       The People charged defendant with second degree robbery
(Pen. Code, § 211),1 and alleged that he “personally used a deadly
or dangerous weapon” (namely, a knife) (§ 12022, subd. (b)(1)).
The People further alleged that defendant’s 2014 conviction for
robbery, his 2009 conviction for assault with a deadly weapon,
and his 2000 conviction for assault with a deadly weapon
constituted “strikes” within the meaning of our Three Strikes
Law (§§ 1170.12, subds. (a)-(d), 667, subds. (b)-(j)) as well as prior
serious felonies (§ 667, subd. (a)). The People additionally alleged
that defendant had served five prior prison terms. (§ 667.5, subd.
(b).)
       The matter proceeded to a jury trial. The jury convicted
defendant of robbery and found the weapon allegation to be true.
After a jury waiver, the court conducted a trial on the prior
conviction allegations and found them to be true.
       The trial court sentenced defendant to prison for 15 years.
Specifically, the court imposed a base sentence of 10 years
(comprised of a high-end sentence of five years, doubled due to
one prior strike) plus five years for a prior serious felony
conviction. In imposing this sentence, the court dismissed two
strike allegations, dismissed two prior serious felony allegations,
dismissed the prior prison term allegations, and dismissed the

1     All further statutory references are to the Penal Code
unless otherwise indicated.




                                  4
weapon enhancement. The court did so because it viewed the
case as an “aggravated shoplifting.”
       Defendant filed this timely appeal.
                             DISCUSSION
       Defendant raises six challenges on appeal. We need only
reach two of them—namely, whether the prosecutor erred by
misstating the law regarding the “fear” element in closing
argument and whether substantial evidence supports the “fear”
element had this error not occurred. In light of our resolution of
these issues, we have no occasion to reach the remaining issues.
I.     Prosecutorial Error
       A.    Pertinent facts
       At the trial, Hasan repeatedly testified that he was not
afraid when defendant pulled out the knife, that he “didn’t feel
threatened,” and that he “had no fear.” This was different from
Hasan’s testimony at the preliminary hearing, where Hasan
testified that “of course” he “fel[t] threatened when [defendant]
pulled out the knife.” The jury heard this preliminary hearing
testimony.
       Prior to closing arguments, the trial court, using the
standard CALCRIM No. 1600 instruction, instructed the jury
that defendant was guilty of robbery only if the People proved six
elements, including the element that “[t]he defendant used force
or fear to take . . . property [from the victim or in the victim’s
immediate presence] or to prevent the person [that is, the victim]
from resisting.” The court further instructed the jury that “[f]ear,
as used here, means fear of injury to the person [that is, the
victim] himself or herself or immediate injury to someone else
present during the incident or to that person’s property.”




                                 5
       In his initial closing argument, the prosecutor encouraged
the jury to credit Hasan’s preliminary hearing testimony about
being in fear over his trial testimony because Hasan’s “actions
tell you when he steps back, he [was actually] threatened by the
presence of [the] knife.”
       In his rebuttal argument, the prosecutor shifted gears and
argued that whether Hasan was actually afraid did not matter at
all:
       “[the defense attorney] was trying to say that Mr.
       Hasan has to be the one that is afraid. That is not the
       law. The law is an objective standard. [¶] Did
       someone do something that is an act of force or fear?
       Yes. The defendant pulled out a knife and displayed
       it and brandished it. It doesn’t matter if anybody is
       afraid, feared or not.”
(Italics added.)
       Defendant objected that this “misstate[d] the law,” and the
court responded by instructing the jury that “[t]he law is stated
in the jury instructions” and that the jury was “to follow the law
as it is stated in the instructions.”
       Immediately thereafter, the prosecutor urged the jury to
       “[l]ook at the instructions, if you do an act of force or
       fear, it is an objective standard. You don’t get a break
       because you pointed a gun at an MMA [mixed martial
       arts] fighter, for example, and he is not scared in the
       middle of a robbery. That would be ridiculous.”
(Italics added.) Defendant again objected, but the trial court
overruled the objection.
       At the conclusion of the prosecutor’s rebuttal argument,
defendant implored the court to give a supplemental instruction




                                6
clarifying that the victim’s fear must be subjective. The trial
court refused, responding that the “jury instruction handling that
[was] just fine” and that “it will be up to [the jury] to sort that
out.”
       B.     Pertinent law
              1.    On prosecutorial error
       A prosecutor’s conduct during a criminal trial violates the
federal Constitution if it is “‘so egregious that it infects the trial
with such unfairness as to make the conviction a denial of due
process’” and violates the California Constitution if it “involves
‘“‘the use of deceptive or reprehensible methods to attempt to
persuade either the court or the jury.’”’ [Citations.]” (People v.
Peoples (2016) 62 Cal.4th 718, 792 (Peoples); accord, People v.
Rivera (2019) 7 Cal.5th 306, 333-334 (Rivera).) Where, as here,
the prosecutor is alleged to have misstated the law to the jury,
this constitutes error only if (1) the prosecutor misstated the law,
and (2) there is “‘a reasonable likelihood that the jury understood
or applied the [prosecutor’s remarks] in an improper or erroneous
manner.’ [Citation].” (People v. Centeno (2014) 60 Cal.4th 659,
667 (Centeno); Rivera, at p. 334.) Although we generally review
claims of prosecutorial error for an abuse of discretion (Peoples, at
pp. 792-793), we independently examine what the law is (People
v. Bryant (2014) 60 Cal.4th 335, 370) and “objective[ly]” examine
how a “reasonable juror” would likely interpret the prosecutor’s
remarks (People v. Tully (2012) 54 Cal.4th 952, 1043; People v.
Barnett (1998) 17 Cal.4th 1044, 1133), bearing in mind that “‘we
“do not lightly infer” that the jury drew the most damaging
rather than the least damaging meaning from the prosecutor’s
statements. [Citation.]’” (Centeno, at p. 667).




                                  7
             2.    On robbery
      Robbery is “the felonious taking of personal property in the
possession of another, from his person or immediate presence,
and against his will, accomplished by means of force or fear.”
(§ 211; People v. Jackson (2016) 1 Cal.5th 269, 343.) In this
context, fear means “‘sufficient fear to cause the victim to comply
with the unlawful demand for his property.’” (People v. Morehead
(2011) 191 Cal.App.4th 765, 774 (Morehead).) The defendant
need not cause “extreme” fear (id. at p. 775); he need only cause
enough fear to “facilitate [his] taking of the property” (People v.
Mullins (2018) 19 Cal.App.5th 594, 604 (Mullins)). This fear may
be caused by express threats, by the display of a weapon, or by
intimidation alone. (Morehead, at p. 775; Mullins, at p. 604;
People v. Flynn (2000) 77 Cal.App.4th 766, 771.) What is well
settled, however, is that the People must prove that “the victim
was in fact afraid”; in other words, what matters is whether the
victim in this case was subjectively in fear, not whether a
hypothetical and objective “reasonable person” standing in the
victim’s shoes would have been afraid. (Montalvo, supra, 36
Cal.App.5th at p. 612; Mullins, at p. 604; People v. Anderson
(2007) 152 Cal.App.4th 919, 946; People v. Cuevas (2001) 89
Cal.App.4th 689, 698; People v. Davison (1995) 32 Cal.App.4th
206, 212; Mungia, supra, 234 Cal.App.3d at p. 1709, fn. 2.) The
victim’s subjective fear may be proven (1) directly, through the
victim’s statements about his or her state of mind, or (2)
circumstantially, by “infer[ing the victim’s actual fear] from the
circumstances in which the property [was] taken.” (Morehead, at
p. 775; People v. Holt (1997) 15 Cal.4th 619, 690.)




                                 8
       C.     Analysis
       The prosecutor committed error in this case. As the People
all but concede on appeal, the prosecutor misstated the law by
repeatedly telling the jury that “[t]he law” uses an “objective
standard” for evaluating fear, when the law has instead
uniformly adopted a subjective standard. There is also more than
a “‘reasonable likelihood’” that the jury understood the
prosecutor’s remarks “‘in an improper or erroneous manner.’”
(Centeno, supra, 60 Cal.4th at p. 667.) That is because the
prosecutor effectively exploited the ambiguity in the CALCRIM
No. 1600 instruction as to whether the “fear” must be subjective
or objective. As noted above, the instruction defines “fear” as
“fear of []injury to the [victim]” but does not specify whether the
victim must himself actually, subjectively be afraid or whether it
will suffice if an objective person in the victim’s shoes would have
been afraid. The prosecutor’s repeated assertions that “[t]he law”
uses an objective standard were not contradicted—let alone
refuted—by the CALCRIM instruction. To make matters worse,
after defendant’s first objection and the trial court’s admonition
to the jury to “follow the law as it is stated in the instructions,”
the prosecutor explicitly capitalized on the ambiguity in
CALCRIM No. 1600 by arguing that the “instructions” set forth
“an objective standard” and by arguing that a subjective standard
would be “ridiculous.” On these facts, it is reasonably likely that
the jury construed the prosecutor’s legally incorrect remarks as
fleshing out the skeletal jury instruction on the nature of the fear
that must be proven.
       The People respond with two arguments. First, the People
argue that the prosecutor had a viable reason for thinking that
“objective” fear was the standard. But this is doubly irrelevant:




                                 9
The fact that the prosecutor may have had a reason for
misstating the law does not somehow negate the fact that he
misstated the law, and a prosecutor’s good or bad faith is in any
event irrelevant to claims of prosecutorial error (Centeno, supra,
60 Cal.4th at p. 666). Second, the People urge that it is not
reasonably likely that the jury understood the prosecutor’s
remarks as modifying the jury instructions because the trial
court, in response to defendant’s first objection, referred the jury
to those instructions, because the jury was also instructed that
the argument of the lawyers was not evidence, and because jurors
are presumed to follow the instructions. Although a trial court’s
admonition directing the jury to follow an instruction that “runs
counter” to an argument made by counsel can obviate the
deleterious effect of that argument (e.g., People v. Osband (1996)
13 Cal.4th 622, 717 (Osband)), this is of no aid here because the
CALCRIM instruction defining fear was silent as to the type of
fear (subjective versus objective) that must be proven, and thus
was consistent with the prosecutor’s legally incorrect argument;
the instruction certainly did not “run[] counter” to it.
       D.     Prejudice
       In evaluating whether prosecutorial error is prejudicial, the
standard for prejudice depends on whether the error violates the
federal Constitution or the California Constitution; if it is the
former, the error mandates reversal unless it is “‘harmless
beyond a reasonable doubt’”; if it is the latter, the error mandates
reversal “if there [is] a ‘reasonable likelihood of a more favorable
verdict in the absence of the challenged conduct.’” (Rivera, supra,
7 Cal.5th at p. 334, quoting People v. Cook (2006) 39 Cal.4th 566,
608.) In evaluating the degree of prejudice arising from a
prosecutor’s misstatements of the law under either standard,




                                10
courts look to (1) whether the misstatements were fleeting or
more pervasive (People v. Cortez (2016) 63 Cal.4th 101, 133-134;
People v. Otero (2012) 210 Cal.App.4th 865, 873 (Otero); (2)
whether the evidence of the defendant’s guilt on the issue
affected by the misstatement was close or overwhelming (People
v. Fayed (2020) 9 Cal.5th 147, 205; Otero, at pp. 873-874; People
v. Bryden (1998) 63 Cal.App.4th 159, 182); (3) whether other jury
instructions obviated the effect of the error (Osband, supra, 13
Cal.4th at p. 717; Otero, at p. 873); and (4) whether the jury made
other findings that necessarily indicate that the error had no
effect (People v. Forrest (2017) 7 Cal.App.5th 1074, 1086).
       Applying these considerations, we conclude that there is a
reasonable likelihood of a more favorable verdict in the absence of
the prosecutorial error in this case. The prosecutor’s
misstatement of the standard for evaluating fear was not a one-
time mistake. To the contrary, the prosecutor’s comments on this
point were repeated and vehement; he went so far as to
characterize the subjective standard as “ridiculous.” The
evidence on this point was “close.” Although, as we discuss next,
there was sufficient evidence for a reasonable jury to find that
Hasan was actually and subjectively afraid because he so
indicated in his preliminary hearing testimony and he testified
that he stepped back and let the defendant leave after the
defendant flashed the knife, a reasonable jury could also have
found that Hasan was not subjectively afraid in light of his
repeated insistence—no fewer than four times during his trial
testimony—that he had “no fear” and did not “feel threatened” by
defendant. The CALCRIM No. 1600 jury instruction, as we have
noted, did not speak to the issue of whether the victim’s fear
must be subjective or objective, and thus did not in any manner




                                11
correct the prosecutor’s misstatement of law. (Accord, People v.
Medellin (2020) 45 Cal.App.5th 519, 535-536 [where “CALCRIM
definition did not clarify [a] point” on which the prosecutor made
misstatement, error was prejudicial].) And the jury made no
findings that suggested a finding that Hasan was subjectively
afraid. Because the prosecutorial error was prejudicial under the
more lenient standard for violations of the state Constitution, it
is necessarily prejudicial under the more demanding “harmless
beyond a reasonable doubt” standard applicable to violations of
the federal Constitution.
       The People respond with four arguments. First, the People
assert that the prosecutor’s comments were fleeting. The record
contradicts this assertion. Second, the People contend that the
CALCRIM No. 1600 instruction blunted the impact of the
prosecutorial error. As we have explained, it did not. Nor was
the prosecutor’s misstatement of law corrected by defense
attorney’s competing argument about the pertinent definition of
“fear”; where, as here, the court’s standard jury instruction did
not tell the jury which of the two irreconcilable standards was the
correct one and resolution of this legal question was the critical
issue at trial, the court’s failure to provide necessary guidance
was prejudicial. (Accord, People v. Pike (1962) 58 Cal.2d 70, 98
[observing that “an[] erroneous statement of law” during closing
argument may be “corrected by prompt instruction”].) Third, the
People argue that the jury’s finding that defendant personally
used a dangerous or deadly weapon necessarily included a
finding that he “used” the knife “in a menacing manner.” This is
true, but the menacing use of a knife represents at most an
additional fact upon which a jury could infer either Hasan’s
actual fear or an objective, reasonable person’s fear in that




                                12
situation; it does not establish or suggest that the jury found that
Hasan was actually afraid. Lastly, the People urge that the
robbery conviction could be sustained on the alternative ground
that defendant used force (rather than fear). Although the “force”
and “fear” grounds for robbery are separate and distinct bases for
a robbery conviction (§ 211 [“force or fear”]; e.g., People v. Borra
(1932) 123 Cal.App. 482, 484), we have no way of knowing which
ground the jury relied upon in this case and the evidence of force
in this case—given that defendant never touched Hasan—was, at
best, weak.
II.    Substantial Evidence
       In evaluating whether substantial evidence supports the
jury’s finding that Hasan was actually, subjectively in fear when
he permitted defendant to walk out of the Walgreens with
merchandise, our task is a narrow one. We ask whether the
record as a whole “‘“discloses substantial evidence—that is,
evidence which is reasonable, credible, and of solid value—such
that a reasonable trier of fact could find the [pertinent element]
beyond a reasonable doubt.”’” (People v. Ghobrial (2018) 5
Cal.5th 250, 277, quoting People v. Guiton (1993) 4 Cal.4th 1116,
1126.) In undertaking this inquiry, we view the evidence in the
light most favorable to the jury’s verdict, which includes
“resolv[ing] conflicting inferences” and credibility findings in
favor of those verdicts. (People v. Casares (2016) 62 Cal.4th 808,
823, overruled on other grounds in People v. Dalton (2019) 7
Cal.5th 166; People v. Reed (2018) 4 Cal.5th 989, 1006.)
       Here, there was substantial evidence from which a
reasonable jury could find beyond a reasonable doubt that Hasan
was actually afraid of defendant at the time Hasan allowed
defendant to leave the store with Walgreens’s merchandise. In




                                13
his preliminary hearing testimony, which was admitted for its
truth at trial, Hasan testified that he “fel[t] threatened when
[defendant] pulled out the knife.” Hasan’s preliminary hearing
testimony about his actual fear was corroborated by his
contemporaneous conduct—namely, when defendant pulled out
the knife, Hasan stepped back and allowed defendant to walk
away with the merchandise. (People v. Renteria (1964) 61 Cal.2d
497, 499 (Renteria) [“‘Prompt compliance with the commands of
an armed person, who by words or demonstration threatens
bodily harm for failure to do so, furnishes some evidence of
fear’”].)
       Defendant resists this conclusion with what boils down to
four arguments.
       First, defendant points to Hasan’s repeated assertions at
trial that he was not actually afraid and his explanation at trial
that his prior, preliminary hearing testimony about feeling
threatened meant only that “[a] threat was made,” but that
Hasan “didn’t feel like [defendant] was threatening [him].” At
most, this evidence creates an inconsistency between Hasan’s
trial testimony on the one hand, and his preliminary hearing
testimony and his contemporaneous actions (of stepping back and
allowing defendant to leave) on the other. But “[i]t is for the trier
of fact to consider internal inconsistencies in testimony”
(Clemmer v. Hartford Insurance Co. (1978) 22 Cal.3d 865, 878),
and it is for us when reviewing for substantial evidence to resolve
the inconsistencies in favor of the verdict. To the extent
defendant asserts that Hasan’s proclamations at trial of being
bravely unafraid are dispositive, he is wrong: As a general
matter, juries may accept some parts of a witness’s testimony and
reject other parts (Lindemann v. San Joaquin Cotton Oil Co.




                                 14
(1936) 5 Cal.2d 480, 503-504 [“[t]he jury is the sole judge of the
credibility of the witnesses, and may believe all of the testimony
of a witness or believe a part . . .”]; CALCRIM No. 226); and, more
specifically, a robbery victim’s trial testimony that he or she was
not afraid is only one piece of evidence and may be contradicted—
and outweighed—by other evidence of actual fear (Renteria,
supra, 61 Cal.2d at p. 499 [“The People are not ‘bound’ by [the
victim’s] testimony that he was not in fear” where “there is other
evidence which will support the conclusion that he acted in fear
. . .”]; see also People v. Iniguez (1994) 7 Cal.4th 847, 857 [same].)
         Second, defendant argues that Hasan testified that it was
Walgreens’s store policy for assistant managers not to physically
confront shoplifters, such that the reason Hasan let defendant
walk away was Walgreens’s company policy—not Hasan’s actual
fear. However, Hasan also testified that defendant’s display of
the knife was “why [he] stepped back and . . . just let him proceed
to walk on out the store.” As noted above, we must construe
Hasan’s potentially inconsistent testimony in the light most
favorable to the verdict. Were we to treat the simple existence of
a store policy mandating that shoplifters not be confronted as
dispositive, there could never be a robbery inside stores with such
a policy.
         Third, defendant contends that Hasan testified that he
stepped back before defendant pulled out the knife. However,
Hasan also testified—repeatedly—that he stepped back after
seeing the knife and because of the knife. Once again, we must
construe this potential inconsistency in the light most favorable
to the verdict.
         Lastly, defendant urges that the People cannot rely on
Hasan’s fear on behalf of third parties in the store or defendant’s




                                 15
use of force as alternative means of saving the conviction. In
light of our conclusion that there was substantial evidence to
support robbery on the basis of Hasan’s fear of harm to himself—
and because a robbery conviction is valid even if only supported
by substantial evidence of fear (but not force) (People v. James
(1963) 218 Cal.App.2d 166, 169-170; People v. Welch (1963) 218
Cal.App.2d 422, 423)—we have no occasion to reach these
alternative arguments.
                            *     *     *
       Because of the prejudicial prosecutorial error, we must
reverse defendant’s conviction for second degree robbery.
Because substantial evidence supports a conviction of that crime,
we must remand for possible retrial rather than dismiss the
charge entirely.




                               16
                          DISPOSITION
      Defendant’s second degree robbery conviction is reversed
and remanded with the following directions: If the People do not
retry defendant for second degree robbery pursuant to section
211 within the statutory time period, or if the People file a
written election not to retry defendant, the trial court shall
proceed as if the remittitur modified the judgment to reflect a
conviction for misdemeanor petty theft rather than second degree
robbery, and resentence defendant accordingly. (See People v.
Edwards (1985) 39 Cal.3d 107, 118.)
      CERTIFIED FOR PUBLICATION.



                                       ________________________, J.
                                       HOFFSTADT

I concur:



________________________, P. J.
LUI




                                  17
People v. Collins, B304853

ASHMANN-GERST, J.—Dissenting

       I respectfully dissent.
       I agree with the majority’s implicit conclusion that the
instructions given to the jury, specifically CALCRIM No. 1600,
were correct. And I agree with the majority that there was
substantial evidence that the victim, Amir Hasan, “was actually,
subjectively in fear when he permitted defendant [Jesse Quincy
Collins] to walk out of the Walgreens with merchandise.”
(Maj. Opn., at p. 13.) I part company with them because even in
light of these acknowledgements, the majority contends that the
prosecutor committed reversible error by misstating the law in
his rebuttal argument when he told the jury that “‘[t]he law’”
uses an “objective standard” for evaluating fear, even though the
law has uniformly adopted a subjective standard. (Maj. Opn., at
p. 9.)
       A. Relevant law
       The standard governing review of prosecutorial error
claims is well-settled. “A prosecutor’s conduct violates the
Fourteenth Amendment of the federal Constitution when it
infects the trial with such unfairness as to make the conviction a
denial of due process.” (People v. Morales (2001) 25 Cal.4th 34,
44.) “Conduct by a prosecutor that does not render a criminal
trial fundamentally unfair is prosecutorial misconduct under
state law only if it involves the use of deceptive or reprehensible
methods to attempt to persuade either the trial court or the jury.”
(Ibid.)
      “‘[I]t is improper for the prosecutor to misstate the law
generally [citation], and particularly to attempt to absolve the
prosecution from its prima facie obligation to overcome
reasonable doubt on all elements. [Citation.]’ [Citation.]”
(People v. Hill (1998) 17 Cal.4th 800, 829–830.) But, those
misstatements must be evaluated “‘[i]n the context of the whole
argument and the instructions’ [citation], [and the defendant
must show that] there was ‘a reasonable likelihood the jury
understood or applied the complained-of comments in an
improper or erroneous manner. [Citations.]’” (People v. Centeno
(2014) 60 Cal.4th 659, 667; see also People v. Thompson (2010) 49
Cal.4th 79, 121.) In conducting this inquiry, the reviewing court
does not lightly infer that the jury drew the most damaging
rather than the least damaging meaning from the prosecutor’s
comments. (People v. Thompson, supra, at p. 121.)
      Any trial court rulings on prosecutorial error are reviewed
for abuse of discretion. (People v. Peoples (2016) 62 Cal.4th 718,
792–793.)
      B. Analysis
      As set forth in the majority opinion, the prosecutor
misstated law regarding the element of fear in a robbery charge.
In reaching this conclusion, the majority focuses only on the
prosecutor’s comments in his rebuttal argument. But, that was
not the linchpin of the prosecutor’s entire argument. Throughout
his entire closing argument, the prosecutor discussed the
evidence and all of the elements of the crime that the People
needed to prove—not just “fear.” As for the element of “fear,”
during his initial closing argument, the prosecutor specifically
referenced the trial court’s instruction on the elements of robbery
and then argued that the evidence demonstrated the victim’s




                                 2
fear. The prosecutor even quoted CALCRIM No. 1600’s definition
of fear and then told the jury that the victim’s “actions alone
show that he was in fear.” These comments correctly argued and
applied the law and render harmless the brief misstatements,
appearing on only one page of the reporter’s transcript, made
during rebuttal. (People v. Cortez (2016) 63 Cal.4th 101, 133–134
[“In summary, given that the challenged comments were brief
and constituted a tiny, isolated part of the prosecution’s
argument, that the prosecution was responding to defense
counsel comments, that the prosecution expressly referred the
jurors to the instruction they had on reasonable doubt, that both
the court and defense counsel properly defined ‘reasonable doubt’
numerous times, and that the jury had written instructions
during deliberations that properly defined the standard, we find
no reasonable likelihood the jury construed or applied the
prosecution’s challenged remarks in an objectionable fashion”].)
       Furthermore, defense counsel argued that the People had
to prove that the victim was actually, subjectively afraid.
Counsel stated that the People had to prove “beyond a reasonable
doubt that my client did something to instill fear in the victim,
and that is how the theft was accomplished.” Thus, the jury was
not left with only what the prosecutor argued.
       And, it was not likely that the jury applied the prosecutor’s
misstatements in an objectionable fashion. After all, the trial
court properly instructed the jury. First, it used CALCRIM
No. 1600. Included in that instruction was a definition of “fear”:
“Fear, as used here, means fear of injury to the person himself or
herself or immediate injury to someone else present during the
incident or to that person’s property.” As the majority agrees,
this instruction was correct. (People v. Meneses (2019) 41




                                 3
Cal.App.5th 63, 74.) No further explication was required. The
term “fear” is not a technical term with a peculiar meaning under
the law; rather, we presume it to be within the understanding of
jurors. (People v. Griffin (2004) 33 Cal.4th 1015, 1025–1026;
People v. Morehead (2011) 191 Cal.App.4th 765, 774; People v.
Mungia (1991) 234 Cal.App.3d 1703, 1708.)
       In addition, when instructing the jury, the trial court told
them to “follow the law as I explain it to you, even if you disagree
with it. If you believe that the attorneys’ comments on the law
conflict with my instructions, you must follow my instructions.”
Later, when defense counsel objected to the prosecutor’s
misstatement of the law during rebuttal, the trial court informed
the jury: “Ladies and gentlemen, you are to follow the law as it is
stated in the instructions.” We presume the jury followed the
trial court’s instructions. (People v. Meneses, supra, 41
Cal.App.5th at p. 75.)
       Significantly, the jury found true the allegation that in the
commission of the robbery, “defendant personally used a deadly
and dangerous weapon, to wit, a knife.” People “do not ordinarily
give up their hard-earned cash to a stranger who threatens them
with a gun, except for fear of bodily injury in the event of a
refusal to do so.” (People v. Borra (1932) 123 Cal.App. 482, 485.)
For an unarmed victim, a knife engenders the same fear of bodily
injury as a firearm. Given that defendant brandished a knife,
there is no reason to question whether the jury determined that
the victim felt afraid.
       In fact, as pointed out by the majority, there was
substantial evidence of the victim’s subjective fear. (People v.
Anderson (2007) 152 Cal.App.4th 919, 946 [“the fear necessary
for robbery is subjective in nature”].) As one legal treatise has




                                 4
explained, “if the circumstances are such that a reasonable
person would not be scared, a jury might properly infer that the
victim, in spite of his testimony to the contrary, was not in fact
scared. . . . But if the victim is actually frightened by the
defendant into parting with his property, the defendant’s crime,
on principle, is robbery.” (3 LaFave, Substantive Criminal Law
(3d ed. 2018) § 20.3(d)(2), pp. 244-245, fn. omitted.) Given the
substantial evidence of the victim’s subjective fear, there is no
reasonable likelihood that the jury misapplied the correct jury
instruction based upon what the prosecutor stated.
       Because the trial court properly instructed the jury, I do
not think that the trial court should have added anything to the
standard CALCRIM instruction. In criminal cases, the trial court
has the duty to ensure that the jury is adequately instructed on
the applicable law to the extent necessary to allow it to decide the
case. (People v. Wims (1995) 10 Cal.4th 293, 303; People v.
Shoals (1992) 8 Cal.App.4th 475, 489.) That is exactly what the
trial court did here.




                              __________________________, J.
                              ASHMANN-GERST




                                 5